CORRECTED NOTICE OF ALLOWANCE

Supplemental Office Action
The instant Allowance is Supplemental to and supersedes the Allowance mailed 16 November 2021.

Information Disclosure Statement
The Information Disclosure Statement filed 30 November 2020 is included to correct a mistake made at the time of filing of the IDS, wherein US Patent document citation number 1, was incorrectly listed.  The document has been annotated herein and was previously considered by the Examiner in the Office Action dated 21 March 2021. The Examiner mistakenly forgot to annotate the IDS at that time. The correction is submitted herein.

Drawings
	The Drawings submitted 28 October 2020 and the Petition to Accept Color Drawings submitted 28 October 2020 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 31-50 are allowed for the reasons of record.  Specifically with respect to 35 USC 101, the claims are directed to patentable eligible subject matter as detailed in the Office Action dated 1 March 2021 at page 17.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also 






/Lori A. Clow/Primary Examiner, Art Unit 1631